Citation Nr: 1703811	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  07-40 405	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial compensable disability rating, and a disability rating in excess of 10 percent from June 22, 2009, for right knee ligament strain, status post arthroscopy.

2. Entitlement to service connection for a back disability, to include as secondary to service-connected right knee ligament strain, status post arthroscopy.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In a June 2013 rating decision, the RO, in pertinent part, denied the Veteran's claim of entitlement to a disability rating in excess of 10 percent for residuals of burn, right forearm.  In June 2013, VA received the Veteran's notice of disagreement with that decision.  In November 2015, the RO issued a statement of the case, in which it denied entitlement to a disability rating in excess of 10 percent for residuals of burn, right forearm.  A substantive appeal was not received in response to the November 2015 statement of the case.  Accordingly, the Veteran did not perfect an appeal as to the issue of entitlement to an increased disability rating for residuals of burn, right forearm, and thus, that issue is not currently before the Board.

In November 2016, VA received the Veteran's notice of disagreement with an August 2016 rating decision, which placed the issue of entitlement to service connection for a left knee condition in appellate status.  However, the Board's review of the evidentiary record reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time.

The issues of entitlement to service connection for a right hip disability, to include as secondary to the right knee disability, and entitlement to an increased disability rating for residuals of burn, right forearm have been raised by the record in an October 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issues of entitlement to service connection for right thigh, right calf, and right ankle disabilities, to include as secondary to the right knee disability, have been raised by the record in a November 14, 2016 claim, but have not been adjudicated by the AOJ.  The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to a temporary total disability rating have been raised by the record in a November 29, 2016 claim, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but again finds that further development is necessary, and the Veteran's claims must again be remanded.

First, the Board finds there are outstanding relevant private treatment records.  The Veteran's VA treatment records include statements by the Veteran that a private physician has recommended he undergo surgery on his right knee, and there are indications the Veteran may have undergone surgery on his right knee in 2016.  See, e.g., September 2016 pain management e-consult (reports recent right knee surgery); August 2016 primary care note (Veteran desires to proceed with total knee arthroplasty); August 2016 addendum to telephone note (Veteran stated he saw the surgeon who performed his left knee operation and said his right knee was getting worse and would need to be replaced); see also June 2016 Bossier Health Center operative report (left knee surgery performed by Dr. A.J.M.).  Further, in November 2016 VA approved an orthopedic outpatient consultation for the Veteran's right knee internal derangement by a private provider through the VA Choice program.  See November 2016 VHA Choice Approval note.  On remand, the AOJ should undertake appropriate efforts to obtain any outstanding relevant private treatment records.

The Veteran was last afforded a VA examination of his service-connected right knee in November 2016.  However, the Board finds the November 2016 VA examination report is inadequate, as it does not indicate that range of motion testing of the service-connected right knee and nonservice-connected left knee was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  Accordingly, on remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his right knee disability, to include full range of motion studies.

The Veteran contends that his current back disability is related to his service-connected right knee disability.  See, e.g., October 2016 Veteran statement; October 2011 Veteran statement.  The Veteran was afforded a VA examination of his back in December 2015, at which time the VA examiner opined that the Veteran's current back disability is not the result of, or aggravated by, the Veteran's right knee disability.  As part of her rationale, the VA examiner stated the Veteran did not have any lower back pain complaints in service.  However, the Veteran's service treatment records include complaints of back pain and an assessment of lumbosacral strain in April 1985, as well as an April 1985 physical profile serial report due to low back pain.  Accordingly, the December 2015 VA examiner's opinion was based upon incorrect facts.  

Further, the December 2015 VA examiner stated she could not opine as to whether the Veteran's current back disability is at least as likely as not aggravated beyond its natural progression by the right knee disability, with the rationale, "There is not a baseline noted and examiner would be speculating to note or comment on a baseline of lumbar spine pain."  However, the Medical Opinion Disability Benefit Questionnaire requested an opinion on aggravation "[r]egardless of an established baseline."  Further, the December 2015 VA examiner did not address the evidence of record in the Veteran's treatment records indicating the Veteran's current back disability may be aggravated by his right knee disability.  See, e.g., September 2016 VA pain management e-consult note ("With recent right knee surgery, should obtain some relief of [low back pain] [secondary] to better posture and misalignment due to altered gait."); April 2016 Dr. A.J.M. treatment note ("He currently ambulates with a cane because of the knee pain and his low back gives him trouble because of his walking."); September 2011 VA primary care note ("Discussed that with his exaggerated antalgic gait, he is likely putting abnormal strain on his low back."). 

For these reasons, the Board finds the December 2015 VA examiner's opinion is inadequate upon which to base a decision.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of his current back disability.

On remand, the AOJ should also obtain any updated VA treatment records.

Finally, the Veteran's claim for TDIU is inextricably intertwined with the remanded claims.  Accordingly, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any outstanding private treatment records related to his right knee and/or his back disability, to include any private surgeons and/or orthopedic physicians seen through the VA Choice program.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from a surgeon who may have performed a right knee surgery in 2016, any private orthopedic physician who may have evaluated the Veteran per the November 2016 VHA Choice Approval, and any updated treatment and/or surgical records from Dr. A.J.M. at the Willis-Knighton Health System from June 2016 to the present.  When contacting the Veteran to obtain any necessary release, the AOJ should provide the full name of Dr. A.J.M. as identified in the May 2016 treatment record and June 2016 operative report to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records, to include treatment records from the Shreveport VAMC dated from December 2016 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected right knee disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected right knee and the nonservice-connected left knee.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b) To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected right knee and the nonservice-connected left knee since July 2006.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

The supporting rationale for all opinions expressed must be provided.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his current back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all back disabilities which are currently manifested, or which have been manifested at any time since July 2006. 

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current back disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the April 1985 service treatment records noting complaints of back pain after picking up a missile, an assessment of lumbosacral strain, as well as an April 1985 physical profile serial report due to low back pain.

The examiner should specifically address the Veteran's contentions that he has experienced back pain since his active duty service.

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current back disability was caused by the Veteran's service-connected right knee disability?

The examiner should specifically address the notations in the Veteran's private and VA treatment records indicating a possible relationship between the Veteran's altered gait and his low back disability.  See, e.g., September 2016 VA pain management e-consult note; April 2016 Dr. A.J.M. treatment note; September 2011 VA primary care note.

The examiner should also specifically address the Veteran's contentions that his lower back pain is due to his compensating for his knees.  See, e.g., October 2016 Veteran statement.

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current back disability is aggravated by the Veteran's service-connected right knee disability?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

